         Case
          Case1:13-cr-00274-LAP
               1:13-cr-00274-LAP Document
                                  Document53-1
                                           55 Filed
                                               Filed09/03/21
                                                     09/02/21 Page
                                                               Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                       X
                                                            :
  UNITED STATES OF AMERICA                                  :      FINAL ORDER OF FORFEITURE
                                                            :
                   -v.-                                     :      S1 13 Cr. 274 (LAP)
                                                            :
  ANDREW WEPRIN,                                            :
                                                            :
                                                            :
                          Defendant.                        :

  ------------------------------------                      X
               WHEREAS, on or about November 6, 2017, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order

of Forfeiture”) (Dkt. No. 47), which ordered the forfeiture to the United States of all right, title and

interest of ANDREW WEPRIN (the “defendant”) in the following property: $31,052.00 in United

States currency which was seized on or about December 11, 2012 by the Government from the

defendant’s residence; (the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
         Case
          Case1:13-cr-00274-LAP
               1:13-cr-00274-LAP Document
                                  Document53-1
                                           55 Filed
                                               Filed09/03/21
                                                     09/02/21 Page
                                                               Page22ofof33




the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on March 1, 2018, for thirty (30) consecutive days, through March 30, 2018, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on

September 2, 2021 (Dkt. No. 52);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the defendant is the only person and/or entity known by the

Government to have a potential interest the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.
                                                  2
        Case
         Case1:13-cr-00274-LAP
              1:13-cr-00274-LAP Document
                                 Document53-1
                                          55 Filed
                                              Filed09/03/21
                                                    09/02/21 Page
                                                              Page33ofof33




              3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

Dated: New York, New York
                  3 2021
       September __,

                                                   SO ORDERED:


                                                   _________________________________
                                                   HONORABLE LORETTA A. PRESKA
                                                   UNITED STATES DISTRICT JUDGE




                                              3
